             Case 1:20-cv-03210-JMF Document 85 Filed 08/04/21 Page 1 of 9




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 XAVIERA MARBURY,                                                      Civil Action No.
                                                                       1:20-cv-3210
                                   Plaintiff,
                                                                       CONFIDENTIALITY
         v.                                                            STIPULATION AND
                                                                       PROTECTIVE ORDER
 PACE UNIVERSITY,

                                   Defendant.


        The parties have agreed to the terms of this Confidentiality Stipulation and Protective

Order; accordingly,

        IT IS HEREBY ORDERED:

                                    SCOPE OF THIS ORDER

        1.        This Protective Order shall apply to all information and documents produced by

any party pursuant to interrogatories, depositions, requests for production of documents, requests

for admissions, or other formal or informal discovery requests and all information provided by

any party in connection with any evidentiary hearing or other proceeding conducted prior to trial

in this action.

                               IDENTIFICATION OF STUDENTS

        2.        Throughout the course of discovery in this action, Defendant may provide student

records as part of discovery. In the event documents or information are produced that include

identifying information of Defendant students, such identifying information of students other

than the Named Plaintiff(s) shall be marked “CONFIDENTIAL” pursuant to paragraph 3 below

and may be redacted or identified by anonymous identifiers. In the event the identify of a

student other than the Named Plaintiff is inadvertently disclosed, Plaintiff agrees to maintain the



12387978.3
             Case 1:20-cv-03210-JMF Document 85 Filed 08/04/21 Page 2 of 9




Confidentiality of that identity pursuant to this Protective Order. In the event any party requests

that the identity of a student that has either been redacted or anonymized be disclosed, the Parties

will work in good faith to resolve such a request.

                              CONFIDENTIAL INFORMATION

        3.       Any party to this case may designate as “CONFIDENTIAL” documents

(including electronically stored information), responses to requests for information or

documents, deposition transcripts, hearing testimony, and any other documents, material and

information produced or disclosed by any party in this matter. The parties shall have the right to

designate as “CONFIDENTIAL” and subject to this Stipulation any information, documents, or

ting, or portion of any document or thing: (a) that contains trade secrets or other confidential

research, development or proprietary information; (b) that contains confidential personal or

medical information; (c) that contains educational records of Defendant’s students; (d) that

contains information received in confidence from third parties; or (e) which the producing party

believes in good faith to be entitled to protection under Rule 26(c) of the Federal Rules of Civil

Procedure and/or the Local Rules of the United States District Courts for the Southern and

Eastern Districts of New York.

                       DESIGNATING MATERIALS CONFIDENTIAL

        4.       A party may designate materials as “CONFIDENTIAL” in the following manner:

                 a.    Documents. At the time of production, a party should designate or stamp

the word “CONFIDENTIAL” on any particular document. Where a document is produced in

electronic form, the drive, disc or electronic media storage device shall be marked

“CONFIDENTIAL.” In addition, the information or documents contained in the electronic

record should be designated as “CONFIDENTIAL” such that to the extent any party prints or



                                                 2
12387978.3
             Case 1:20-cv-03210-JMF Document 85 Filed 08/04/21 Page 3 of 9




reproduces any information or any documents produced in electronic format, any such printouts

or reproduction shall automatically include the designation of “CONFIDENTIAL.” If a party

believes that a particular document or documents contained within another party’s document

production should be treated as CONFIDENTIAL, that party shall so notify all parties within

thirty (30) days of receipt of said production. If the parties cannot agree on the

CONFIDENTIAL nature of the document or documents in question, then the party seeking

CONFIDENTIAL treatment may apply to the court for a protective order. Until such time as the

court decides any such application all parties shall treat the disputed document or documents as

CONFIDENTIAL. A party does not waive its right to move to designate material

“CONFIDENTIAL” after the passage of 30 days after receipt of any production if good cause

can be shown for the delay.

                 b.    Interrogatories or Request for Admissions. A party may designate an

interrogatory or answer as “CONFIDENTIAL” by identifying it as such. Such

“CONFIDENTIAL” interrogatories or responses should be made on separate pages from any

other interrogatories or answers or portions of interrogatories or answers that are not designated

as “CONFIDENTIAL.”

                 c.    Testimony. Any party giving pretrial testimony by deposition or affidavit

in this action may obtain “CONFIDENTIAL” treatment for all or part of the deposition or

affidavit testimony. Each paragraph of an affidavit containing “CONFIDENTIAL” information

shall be designated as such and shall appear on a separate page from paragraphs which do not

contain “CONFIDENTIAL” information. Deposition testimony may be designated during the

course of that testimony by designating the precise testimony claimed to be “CONFIDENTIAL.”

The reporter shall separately transcribe and bind deposition testimony so designated as



                                                 3
12387978.3
             Case 1:20-cv-03210-JMF Document 85 Filed 08/04/21 Page 4 of 9




“CONFIDENTIAL” and shall mark the face of the separate bound transcript containing

“CONFIDENTIAL” testimony with the term “CONFIDENTIAL.” Such deposition testimony

may also be designated as “CONFIDENTIAL” by giving written notice to the opposing party

within thirty (30) days after receipt of the transcript of such testimony, setting forth the pages

and lines of such transcript which are “CONFIDENTIAL.”

        5.       “CONFIDENTIAL” materials should not be disclosed to persons other than the

attorneys for the parties, the Named Plaintiff, representatives or employees of Defendant, or

independent third parties retained or used by the attorneys of record in this litigation as is

reasonably necessary for purposes of preparation, trial, appeal or settlement of this litigation.

“CONFIDENTIAL” documents or testimony, copies thereof, and the information contained

therein, shall not be disclosed in any manner to any other individual, until and unless (a) outside

counsel for the party or the party asserting confidentiality waives the claim of confidentiality, or

(b) the Court orders such disclosure.

        6.       Each person (other than the Named Plaintiff and representatives of Defendant) to

whom information or a document designated as “CONFIDENTIAL” is disclosed shall be

informed of the terms of this order and must agree to be bound by it by executing Exhibit A

before disclosure to such person of any such information or document.

               FILING AND USE IN COURT OF DESIGNATED MATERIALS

        7.       In the event that any party files “CONFIDENTIAL” materials with the Court

supporting a motion or other court filing, the party shall file such documents under seal using the

Court-authorized procedure for filing documents under seal as set forth by the Court’s procedure.




                                                  4
12387978.3
             Case 1:20-cv-03210-JMF Document 85 Filed 08/04/21 Page 5 of 9




        8.       This Order does not limit or waive the right of any party to object to the scope of

discovery in this litigation or to the admissibility at trial of any proffered evidence, documentary

or otherwise.

        9.       This Protective Order does not constitute a finding or evidence that any of the

information disclosed or contained in the produced or designated materials is or is not

“CONFIDENTIAL” or proprietary in nature.

        10.      Nothing contained in this Protective Order shall restrict or prevent any party to

this action from disclosing or otherwise using its own documents and information. The failure of

a party producing information or documents to designate such materials “CONFIDENTIAL”

shall not preclude such party from later applying to the court for the entry of a protective order.

        11.      Nothing contained in this Protective Order shall be construed to, prohibit any

party from disclosing information and/or documents or things that are in the public domain.

Likewise, the designation by a party of something as “CONFIDENTIAL” does not and shall not

make any such information, document and/or thing a trade secret and/or “CONFIDENTIAL”

information under law or any agreement.

        12.      This Agreement is being made without prejudice to the right of any party to move

the Court for modification or for relief from any of its terms.

                THIRD-PARTY REQUESTS FOR DESIGNATED MATERIALS

        13.      If any party receives a subpoena or document request from a third party that

appears to require the production of materials in that party’s possession which have previously

been designated as “CONFIDENTIAL” by any party to this action, the party receiving such

subpoena or document request may move to quash or modify the subpoena or obtain a protective

order limiting discovery of such material and shall immediately: (a) within 10 business days of



                                                   5
12387978.3
             Case 1:20-cv-03210-JMF Document 85 Filed 08/04/21 Page 6 of 9




receipt of a subpoena or document requests, notify the party who designated the materials as

“CONFIDENTIAL” of the receipt of the subpoena or document request; and, (b) shall not

oppose any effort by the designating party to modify the subpoena or obtain a protective order

limiting discovery of such material.

                        DISPOSITION OF DESIGNATED MATERIALS

        14.      Within ninety (90) days of the conclusion of this action, including any and all

appeals, all documents, answers, transcripts, electronic media or other things or information

obtained through discovery in this action and designated as “CONFIDENTIAL” (including

copies thereof) shall be destroyed by the parties. However, counsel for the parties may retain

complete copies of all transcripts, pleadings and pre-trial motions, including any exhibits

attached thereto, for archival purposes, subject to the provisions of this Protective Order. This

Order shall continue to be binding after the conclusion of this litigation. The United States

District Court for the Southern District of New York shall continue to retain jurisdiction over all

persons and parties bound by this Protective Order for enforcement.

                                 INADVERTENT DISCLOSURE

        15.      If Discovery Material that is subject to a claim of attorney-client privilege,

attorney work product, or any other applicable privilege or immunity or ground on which

production of that information should not be made to any party (“Inadvertent Production

Material”) is inadvertently produced to that party or parties, such inadvertent production shall in

no way prejudice or otherwise constitute a waiver of, or estoppel as to, any claim of attorney-

client privilege, work product, or other applicable privilege or immunity.

                 a.     A claim of inadvertent production shall be made in writing and shall

constitute a representation by that producing party that the Inadvertent Production Material has



                                                   6
12387978.3
             Case 1:20-cv-03210-JMF Document 85 Filed 08/04/21 Page 7 of 9




been reviewed by an attorney for such producing party and that there is a good faith basis for

such claim of inadvertent production.

                 b.    If a claim of inadvertent production is made pursuant to this Stipulation,

with respect to discovery material then in the custody of another party, the party possessing the

Inadvertent Production Material shall: (i) refrain from any further examination or disclosure of

the claimed Inadvertent Production Material; (ii) if requested, promptly make a good-faith effort

to return the claimed Inadvertent Production Material and all copies thereof (including

summaries and excerpts) to counsel for the producing party, or destroy all such claimed

Inadvertent Production Material (including summaries and excerpts) and all copies thereof, and

certify in writing to that fact; and (iii) not use the Inadvertent Production Material for any

purpose until further order of the Court.

                 c.    A Party may move the Court for an order compelling production of the

claimed Inadvertent Production Material; however, while such motion is pending, the Discovery

Material in question shall be treated as Inadvertent Production Material, and such motion may

not assert as a ground for entering such an order the fact or circumstance of the inadvertent

production, nor shall such motion include or otherwise disclose, as an attachment, exhibit, or

otherwise, the Inadvertent Production Material (or any portion thereof) that is the subject of such

motion.




                                                  7
12387978.3
             Case 1:20-cv-03210-JMF Document 85 Filed 08/04/21 Page 8 of 9




Dated: August 3, 2021

 ANASTOPOULO LAW FIRM, LLC                           BOND, SCHOENECK & KING, PLLC

 By:      Blake G. Abbott                            By:            s/Suzanne Messer
         Eric M. Poulin                                      Jonathan B. Fellows
         Roy T. Willey IV                                    Suzanne M. Messer
         Blake G. Abbott                             Attorneys for Defendant
 Attorneys for Plaintiff                             One Lincoln Center
 32 Ann Street                                       Syracuse, New York 13202-1355
 Charleston, South Carolina 29403                    Tel: (315) 218-8000
 Tel: (843) 614-8888                                 Email: jfellows@bsk.com
 Email: eric@akimlawfirm.com                                 smesser@bsk.com
         roy@akimlawfirm.com
         blake@akimlawfirm.com



                 4th day of August , 2021
SO ORDERED this _____



                                                       Hon. Jesse M. Furman
                                                       United States District Judge


     This stipulation binds the parties to treat as confidential the documents so classified.
     This Court, however, has not reviewed the documents referenced herein; therefore, by
     so ordering this stipulation, the Court makes no finding as to whether the documents
     are confidential. That finding will be made, if ever, upon a document-by-document
     review pursuant to the procedures set forth in the Court’s Individual Rules and
     Practices and subject to the presumption in favor of public access to “judicial
     documents.” See generally Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110,
     119-20 (2d Cir. 2006). To that end, the Court does not “so order” any provision to
     the extent that it purports to authorize the parties to file documents under seal without
     a prior court order. See New York ex rel. Khurana v. Spherion Corp., No. 15-
     CV-6605 (JMF), 2019 WL 3294170 (S.D.N.Y. July 19, 2019).




                                                 8
12387978.3
             Case 1:20-cv-03210-JMF Document 85 Filed 08/04/21 Page 9 of 9




                                              EXHIBIT A

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 XAVIERA MARBURY, individually and on behalf of all
 others similarly situated,                                           PROTECTIVE ORDER

                                 Plaintiff,                           Civil Action No.
                                                                      1:20-cv-3210-JMF
                 v.
 PACE UNIVERSITY,

                                 Defendant.


         I, _______________________________, residing at ____________________ have been

advised by counsel of record for ________________________ in the above-captioned action of

the Protective Order governing the delivery, publication, and disclosure of confidential

documents and information produced in this litigation. I have read a copy of the Protective

Order and agree to abide by its terms. I understand that the Protective Order prohibits me from

disclosing confidential documents and information without permission.



Signed                                               Date




12387978.3
